
	
		II
		112th CONGRESS
		1st Session
		S. 1512
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2011
			Mr. Cardin (for himself,
			 Mr. Roberts, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Small
		  Business Act to expand the availability of employee stock ownership plans in S
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promotion and Expansion of Private
			 Employee Ownership Act of 2011.
		2.FindingsCongress finds that—
			(1)on January 1, 1998—nearly 25 years after
			 the Employee Retirement Income Security Act of 1974 was enacted and the
			 employee stock ownership plan (hereafter in this section referred to as an
			 ESOP) was created—employees were first permitted to be owners of
			 subchapter S corporations pursuant to the Small Business Job Protection Act of
			 1996 (Public Law 104–188);
			(2)with the passage
			 of the Taxpayer Relief Act of 1997 (Public Law 105–34), Congress designed
			 incentives to encourage businesses to become ESOP-owned S corporations;
			(3)since that time,
			 several thousand companies have become ESOP-owned S corporations, creating an
			 ownership interest for several million Americans in companies in every State in
			 the country, in industries ranging from heavy manufacturing to technology
			 development to services;
			(4)while estimates
			 show that 40 percent of working Americans have no formal retirement account at
			 all, every United States worker who is an employee-owner of an S corporation
			 company through an ESOP has a valuable qualified retirement savings
			 account;
			(5)recent studies
			 have shown that employees of ESOP-owned S corporations enjoy greater job
			 stability than employees of comparable companies;
			(6)studies also show
			 that employee-owners of S corporation ESOP companies have amassed meaningful
			 retirement savings through their S ESOP accounts that will give them the means
			 to retire with dignity;
			(7)under the Small
			 Business Act (15 U.S.C. 631 et seq.) and the regulations promulgated by the
			 Administrator of the Small Business Administration, a small business concern
			 that was eligible under the Small Business Act for the numerous preferences of
			 the Act is denied treatment as a small business concern after an ESOP acquires
			 more than 49 percent of the business, even if the number of employees, the
			 revenue of the small business concern, and the racial, gender, or other
			 criteria used under the Act to determine whether the small business concern is
			 eligible for benefits under the Act remain the same, solely because of the
			 acquisition by the ESOP; and
			(8)it is the goal of
			 Congress to both preserve and foster employee ownership of S corporations
			 through ESOPs.
			3.Deferral of tax
			 for certain sales of employer stock to employee stock ownership plan sponsored
			 by S corporation
			(a)In
			 generalSubparagraph (A) of section 1042(c)(1) of the Internal
			 Revenue Code of 1986 (defining qualified securities) is amended by striking
			 domestic C corporation and inserting domestic
			 corporation.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to sales
			 after the date of the enactment of this Act.
			4.Department of
			 Treasury Technical Assistance Office
			(a)Establishment
			 requiredBefore the end of the 90-day period beginning on the
			 date of enactment of this Act, the Secretary of Treasury shall establish the S
			 Corporation Employee Ownership Assistance Office to foster increased employee
			 ownership of S corporations.
			(b)Duties of the
			 officeThe S Corporation Employee Ownership Assistance Office
			 shall provide—
				(1)education and
			 outreach to inform companies and individuals about the possibilities and
			 benefits of employee ownership of S corporations; and
				(2)technical
			 assistance to assist S corporations in sponsoring employee stock ownership
			 plans.
				5.Small business
			 and employee stock ownership
			(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
				(1)by redesignating
			 section 45 as section 46; and
				(2)by inserting after
			 section 44 the following:
					
						45.Employee stock
				ownership plans
							(a)DefinitionsIn
				this section—
								(1)the term
				ESOP means an employee stock ownership plan, as defined in section
				4975(e)(7) of the Internal Revenue Code of 1986, as amended; and
								(2)the term
				ESOP business concern means a business concern that was a small
				business concern eligible for a loan or to participate in a contracting
				assistance or business development program under this Act before the date on
				which more than 49 percent of the business concern was acquired by an
				ESOP.
								(b)Continued
				eligibilityIn determining whether an ESOP business concern
				qualifies as a small business concern for purposes of a loan, preference, or
				other program under this Act, each ESOP participant shall be treated as
				directly owning his or her proportionate share of the stock in the ESOP
				business concern owned by the
				ESOP.
							.
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1 of the first calendar year beginning after the date of the enactment
			 of this Act.
			
